PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/165,671
Filing Date: 26 May 2016
Appellant(s): Wisconsin Alumni Research Foundation



__________________
Keith M. Baxter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/2/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2015/0108677) in view of Boday et al. (US 2016/0046831) as evidenced by CGR Products (“IBM’s Indestructible Thermosetting Polymer: Polyhexahydrotriazine”).
Regarding claim 1, Mark discloses embodiments related to three dimensional printers, reinforced filaments, and methods of use (abstract), the method (Fig. 2) comprising providing a continuous core reinforced filament (102; equivalent to producing an impregnated filament) having a filament axis (see Fig. 8), the core reinforced filaments are either impregnated or wetted with a matrix material (Paragraph 129), the resins and polymers include thermosets (Paragraph 293) and the core includes carbon fibers, aramid fibers, fiberglass (Paragraph 136; equivalent to reinforcing fibers) and processing the polymer material such that the molten polymer or resin wicks into the reinforcing fibers during initial production of the material to form a filament that is substantially void free (Paragraph 151) wherein the continuous core reinforced filament (20) is a continuous multistrand core material (6b; see Fig. 3D) surrounded by and impregnated with a polymer (4) such that the proportion of multistrand material fills virtually the entire cross section (Paragraph 149; interpreted as the fibers are multi-stranded, substantially parallel to the filament axis and have a length of at least 50 mm and comprise at least 50 percent of volume of the filament);
feeding the continuous core reinforced filament into an extrusion nozzle (104) and heating the continuous core reinforced filament (106);
and extruding the continuous core reinforced filament (112; equivalent to applying the filament) and depositing the next piece of continuous core reinforcing filament (116; Paragraph 146). Mark further discloses further discloses a print head (2102; Fig. 47) comprising a trailing compressing roller (2138) imparting a compressive force to the material deposited onto the print bed (Paragraph 285; equivalent to conducting the filament).
In a specific example, Mark discloses continuous carbon fibers embedded in a partially cured epoxy such that the extruded component sticks together, but requires a post-cure to fully harden (Paragraph 242; equivalent to applying a partially cured filament having an adhesive outer surface). 
However, Mark is silent as to using an uncured two-step curing thermoset material having a first reaction temperature and a second higher reaction temperature to create a three-state filament providing: (1) a first state with an uncompleted first chemical reaction between a first reactant and a second reactant in the thermoset material and an uninitiated second chemical reaction with a third reactant in the thermoset material, (2) a second state having the first chemical reaction completed and the second chemical reaction uninitiated so that the filament has an adhesive outer surface, and (3) a third state with the first and second chemical reaction completed; heating the impregnated filament to the first reaction temperature but less than the second higher reaction temperature to transition the filament from the first state to the second state; and heating the three-dimensional object to the second higher reaction temperature to transition the filament form the second state to the third state. 
Boday teaches a method of forming an object (abstract) using 3D printing (paragraph 1), the method comprising forming a mixture with one or more primary diamines, one or more polymerizable monomers, a formaldehyde-type reagent, and a polymerization initiator; forming a gel by heating the mixture to a temperature of at least 50°C; and curing the one or more polymerizable monomers by activating the polymerization initiator (paragraph 4; interpreted as the second chemical reaction), wherein the PHA polymer is formed by reacting a primary diamine with a formaldehyde type reagent (Paragraph 6). Boday teaches a method of preparing a polyhemiaminal (PHA) by forming first mixture comprising a monomer comprising two or more primary aromatic amine groups, an optimal diluent monomer comprising one aromatic primary amine group, paraformaldehyde, and a solvent; heating the first mixture at a temperature of about 20°C-120°C for about 1 minute to 24 hours thereby forming a second mixture comprising the PHA (Paragraph 49); disposing the second mixture comprising the polyhemiaminal and solvent on a surface of a substrate to form a structure (paragraph 57);  and heating above about 150°C to convert the PHA to PHT (paragraph 58), wherein the solvent used for the reaction mixture may include a polymerizable monomer that does not polymerize substantially at conditions used to form PHA which include styrenics, acrylates, methacrylates, vinyl esters, unsaturated polyesters, and derivatives thereof (Paragraph 55). Boday 3D prints the polymer by heating the precursor to 120 °C by supplying heat to the nozzle of the 3D printer, dispensing the precursor onto a substrate in a pattern to form a precursor object, and then curing at a temperature of 200 °C to harden the object (paragraph 74). Additionally, Boday teaches that a plurality of fibers (426; Fig. 4C-D) are immersed in the gel medium (Paragraph 78), the materials may be fiber impregnated by immersing a fiber filling in the reaction mixture before gelling and hardening such that polymerizing the reaction medium according to the two-step process results in a fiber-reinforced solid polymer percolating network of PHA, PHT, and/or POTA with interpenetrating polymer network and fibers (paragraph 85). Furthermore, Boday teaches that temperature controls the degree of reaction (paragraph 68) and that heating time can be varied from 1 minute to 24 hours (paragraph 52).
Therefore, Boday teaches a two-step curing PHT thermoset material (Paragraph 85) having a first reaction temperature of 20-120°C (Paragraph 49), and a second higher reaction temperature of 150°C (Paragraph 58) to produce a fiber impregnated material (Paragraph 85); the PHT having a first state comprising a mixture of two or more primary aromatic amine groups, an optimal diluent monomer comprising one aromatic primary amine group, paraformaldehyde, and a solvent including polymerizable monomers (paragraph 48, 55). One of ordinary skill in the art would appreciate that the initial mixture of the components would include an uncompleted first chemical reaction between the two or more primary aromatic amine groups and the paraformaldehyde (paragraph 6; forms the PHA), and an uninitiated second chemical reaction with the solvent including polymerizable monomers (Paragraph 55). The mixture is then heated to 20-120°C in order to transition the mixture from the first state to a second state to form the PHA film (Paragraph 57). At the 20-120°C, the aromatic primary amine and paraformaldehyde react to form PHA, and the solvent including polymerizable monomers does not polymerize (Paragraph 55). One of ordinary skill in the art would appreciate that the second chemical reaction is uninitiated. The mixture is then heated to a temperature of at least 150°C in order to transition the mixture from the second state to the third state converting the PHA to PHT and in polymerization of the polymerizable monomers (Paragraph 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the known PHT material as in Boday in the known method of Mark because (a) Mark suggests using a thermosetting material, and PHT is a thermosetting material (Boday; Paragraph 3); and (b) the PHT material is beneficial because it has reversible thermosetting properties which allow one to modify the physical object after it is printing, offering an additional level of control not available when traditional materials are used (Boday; Paragraph 3). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of heating the mixture to 120°C in the nozzle, dispensing the mixture, and then heating the mixture to 200°C as in Boday to the known method of Mark in order to obtain the predictable result of 3D printing the PHT mixture (Boday; Paragraph 74).  
Regarding the claim limitation “the first and second chemical reactions completed” it would have been obvious to said skilled artisan to have modified the reaction time and/or reaction temperature in order to obtain various degrees of reaction because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding the claim limitation “a second state…so that the filament has an adhesive outer surface” the PHA and PHT material of modified Mark inherently has an adhesive outer surface. This is evidenced by CGR Products which describes that PHA and PHT create a strong bond and can be used in various adhesive applications (see page 7, under section “What is a Thermoset Polymer”) and form high strength bonds for adhering parts that incur harsh environmental conditions (see Page 7 under section “PHT uses”).
Regarding claim 2, modified Mark discloses the first chemical reaction between the two or more primary aromatic amine groups and the paraformaldehyde in order to form PHA (interpreted as the first reaction temperature forms polymer chains between the amine groups and paraformaldehyde) and the mixture is then heated to a temperature of at least 150°C in order to transition the mixture from the second state to the third state converting the PHA to PHT and in polymerization of the polymerizable monomers (interpreted as the second reaction temperature forms polymer chains with the third reactant different form the first two reactants) (see rejection of claim 1 above).
Regarding claim 3, modified Mark further discloses a print head (2102; Fig. 47) comprising a trailing compressing roller (2138) imparting a compressive force to the material deposited onto the print bed (Paragraph 285).
Regarding the claim limitation “pressing the three-state filament to an earlier layer of three-state filament” one of ordinary skill would appreciate that depositing material in more than one layer (as in Fig. 42) in combination with the trailing compressing roller would result in the claimed limitation. 
Regarding claim 4, modified Mark further discloses applying filament in a trajectory (see annotated Fig. 47 below) across previous layers (see Fig. 42) while maintaining an axis of rotation or the roller (see annotated Fig. 47 below; interpreted as a line going into and out of the page) that is substantially perpendicular to a tangent of the trajectory at a contact between the partially cured filament and the roller (see Fig. 47). Additionally, it is noted that Fig. 47 of Mark appears substantially similar to Fig. 4 of the instant specification. 

    PNG
    media_image2.png
    609
    643
    media_image2.png
    Greyscale

Regarding claim 5¸ modified Mark discloses a first layer (1200; Fig. 26) that may have a first reinforcing fiber orientation and a second layer (1202) that may have a second reinforcing fiber orientation in order to impart strength in multiple directions (Paragraph 225).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2015/0108677) in view of Boday et al. (US 2016/0046831) as applied to claim 3 above, and further in view of Hamlyn et al. (US 2011/0011537).
Regarding claim 6, modified Mark discloses the method as discussed above with respect to claim 3. 
However, modified Mark does not explicitly teach wherein the roller provides an elastomeric outer surface for contact with the partially cured filament.
Hamlyn teaches a fiber application machine for production of composite materials (abstract; Paragraph 15) comprising a compacting roller (2) comprising a cylindrical body (3) made of a flexible material, elastically deformable by compression (Paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the outer surface of the trailing compressing roller as in modified Mark to be made of a flexible and elastically deformable material in order to allow the compacting roller to adapt to application surfaces curvature variations and thus apply a substantially uniform pressure on the entire deposited band (Hamlyn; Paragraph 52).
Claims 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2015/0108677) in view of Boday et al. (US 2016/0046831) and Hoffman (US 2006/0070697) as evidenced by CGR Products (“IBM’s Indestructible Thermosetting Polymer: Polyhexahydrotriazine”).
Regarding claim 7, Mark discloses embodiments related to three dimensional printers, reinforced filaments, and methods of use (abstract), the method (Fig. 2) comprising:
 providing a continuous core reinforced filament (102; equivalent to producing an impregnated filament) having a filament axis (see Fig. 8), the core reinforced filaments are either impregnated or wetted with a matrix material (Paragraph 129), the resins and polymers include thermosets (Paragraph 293) and the core includes carbon fibers, aramid fibers, fiberglass (Paragraph 136; equivalent to reinforcing fibers) and processing the polymer material such that the molten polymer or resin wicks into the reinforcing fibers during initial production of the material to form a filament that is substantially void free (Paragraph 151) wherein the process of impregnating may be performed prior to entering a feed head of the three dimensional printer the core reinforced filament is formed on a completely separate machine prior to the printing processes and is provided as a consumable printing material (Paragraph 151), wherein the continuous core reinforced filament is provided on a spool (38; see Fig. 8), the continuous core may be a continuous multistrand core material (6b; see Fig. 3D) surrounded by and impregnated with a polymer (4) such that the proportion of multistrand material fills virtually the entire cross section (Paragraph 149; interpreted as the fibers are multi-stranded, substantially parallel to the filament axis and have a length of at least 50 mm and comprise at least 50 percent of volume of the filament);
feeding the continuous core reinforced filament (104) wherein the continuous core reinforced filament (2a) is removed from the spool and passed through a feeding mechanism (equivalent to feeding to a print surface) having a driving roller (40) and an idle wheel (42) arranged to apply a force directed in a downstream direction (Paragraph 162) and the continuous core section may be at a temperature such that it is a solid or semi-solid state when this force is applied, such as at room temperature or below the glass transition temperature of the material (Paragraph 162; interpreted as cooling the filament);
heating the continuous core reinforced filament (106; equivalent to heating the filament) using a heated nozzle (10);
and extruding the continuous core reinforced filament (112; equivalent to applying the filament) and depositing the next piece of continuous core reinforcing filament (116; Paragraph 146). Mark further discloses further discloses a print head (2102; Fig. 47) comprising a trailing compressing roller (2138) imparting a compressive force to the material deposited onto the print bed (Paragraph 285; equivalent to conducting the filament).
In a specific example, Mark discloses continuous carbon fibers embedded in a partially cured epoxy such that the extruded component sticks together, but requires a post-cure to fully harden (Paragraph 242; equivalent to applying a partially cured filament having an adhesive outer surface). 
However, Mark is silent as to using an uncured two-step curing thermoset material having a first reaction temperature and a second higher reaction temperature to create a three-state filament providing: (1) a first state with an uncompleted first chemical reaction between a first reactant and a second reactant in the thermoset material and an uninitiated second chemical reaction with a third reactant in the thermoset material, (2) a second state having the first chemical reaction completed and the second chemical reaction uninitiated so that the filament has an adhesive outer surface, and (3) a third state with the first and second chemical reaction completed; heating the impregnated filament to the first reaction temperature but less than the second higher reaction temperature to provide transition the filament form the first state to the second; cooling the filament in the second state to provide mechanical tractability with reduced adhesion in the outer surface; reheating the partially cured filament to restore adhesion without completion of the cure of the thermoset material; and heating the three dimensional object to the second higher reaction temperature to transition the filament from the second state to the third state.
Hoffman teaches a method and apparatus provided for guiding and/or directing a filament tow in an automated fiber placement process (abstract), wherein the tow or tape is routed through a body, impregnated with a resin, partially curing the resin or leaving the resin in a B-stage, and storing the tow at cool temperatures (Paragraph 12; interpreted as provide mechanical tractability with reduced adhesion).
	It would have been obvious to one of ordinary skill in the art to have applied the known method of partially curing an impregnated tow and then cooling the tow as in Hoffman between the known steps providing a continuous core filament and feeding the continuous core reinforced filament of Mark in order to provide predictable results of heating the tow for smooth winding onto a spool with the benefit of reducing the stickiness of the impregnated tow (Hoffman; Paragraph 12).
Boday teaches a method of forming an object (abstract) using 3D printing (paragraph 1), the method comprising forming a mixture with one or more primary diamines, one or more polymerizable monomers, a formaldehyde-type reagent, and a polymerization initiator; forming a gel by heating the mixture to a temperature of at least 50°C; and curing the one or more polymerizable monomers by activating the polymerization initiator (paragraph 4; interpreted as the second chemical reaction), wherein the PHA polymer is formed by reacting a primary diamine with a formaldehyde type reagent (Paragraph 6). Boday teaches a method of preparing a polyhemiaminal (PHA) by forming first mixture comprising a monomer comprising two or more primary aromatic amine groups, an optimal diluent monomer comprising one aromatic primary amine group, paraformaldehyde, and a solvent; heating the first mixture at a temperature of about 20°C-120°C for about 1 minute to 24 hours thereby forming a second mixture comprising the PHA (Paragraph 49); disposing the second mixture comprising the polyhemiaminal and solvent on a surface of a substrate to form a structure (paragraph 57);  and heating above about 150°C to convert the PHA to PHT (paragraph 58), wherein the solvent used for the reaction mixture may include a polymerizable monomer that does not polymerize substantially at conditions used to form PHA which include styrenics, acrylates, methacrylates, vinyl esters, unsaturated polyesters, and derivatives thereof (Paragraph 55). Boday 3D prints the polymer by heating the precursor to 120 °C by supplying heat to the nozzle of the 3D printer, dispensing the precursor onto a substrate in a pattern to form a precursor object, and then curing at a temperature of 200 °C to harden the object (paragraph 74). Additionally, Boday teaches that a plurality of fibers (426; Fig. 4C-D) are immersed in the gel medium (Paragraph 78), the materials may be fiber impregnated by immersing a fiber filling in the reaction mixture before gelling and hardening such that polymerizing the reaction medium according to the two-step process results in a fiber-reinforced solid polymer percolating network of PHA, PHT, and/or POTA with interpenetrating polymer network and fibers (paragraph 85). Furthermore, Boday teaches that temperature controls the degree of reaction (paragraph 68) and that heating time can be varied from 1 minute to 24 hours (paragraph 52).
Therefore, Boday teaches a two-step curing PHT thermoset material (Paragraph 85) having a first reaction temperature of 20-120°C (Paragraph 49), and a second higher reaction temperature of 150°C (Paragraph 58) to produce a fiber impregnated material (Paragraph 85); the PHT having a first state comprising a mixture of two or more primary aromatic amine groups, an optimal diluent monomer comprising one aromatic primary amine group, paraformaldehyde, and a solvent including polymerizable monomers (paragraph 48, 55). One of ordinary skill in the art would appreciate that the initial mixture of the components would include an uncompleted first chemical reaction between the two or more primary aromatic amine groups and the paraformaldehyde (paragraph 6; forms the PHA), and an uninitiated second chemical reaction with the solvent including polymerizable monomers (Paragraph 55). The mixture is then heated to 20-120°C in order to transition the mixture from the first state to a second state to form the PHA film (Paragraph 57). At the 20-120°C, the aromatic primary amine and paraformaldehyde react to form PHA, and the solvent including polymerizable monomers is does not polymerize (Paragraph 55). One of ordinary skill in the art would appreciate that the second chemical reaction is uninitiated. The mixture is then heated to a temperature of at least 150°C in order to transition the mixture from the second state to the third state converting the PHA to PHT and in polymerization of the polymerizable monomers (Paragraph 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the known PHT material as in Boday in the known method of Mark because (a) Mark suggests using a thermosetting material, and PHT is a thermosetting material (Boday; Paragraph 3); and (b) the PHT material is beneficial because the material is beneficial because it has reversible thermosetting properties which allow one to modify the physical object after it is printing, offering an additional level of control not available when traditional materials are used (Boday; Paragraph 3). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of heating the mixture to 120°C in the nozzle, dispensing the mixture, and then heating the mixture to 200°C as in Boday to the known method of Mark in order to obtain the predictable result of 3D printing the PHT mixture (Boday; Paragraph 74).  
Regarding the claim limitation “the first and second chemical reactions completed” it would have been obvious to said skilled artisan to have modified the reaction time and/or reaction temperature in order to obtain various degrees of reaction because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding the claim limitation “a second state…so that the filament has an adhesive outer surface” the PHT material of modified Mark inherently has an adhesive outer surface. This is evidenced by CGR Products which describes that PHT creates a strong bond and can be used in various adhesive applications (see page 7, under section “What is a Thermoset Polymer”) and forms high strength bonds for adhering parts that incur harsh environmental conditions (see Page 7 under section “PHT uses”).
Regarding claim 8, modified Mark further discloses that a precision extrusion die can be used to form the impregnated material into a desired size and shape for extrusion from a three dimensional printer (Paragraph 284; equivalent to pultrusion die), where a co-extrusion die (2302; Fig. 49A) receives a continuous core element (2300) and impregnated with matrix material (2306) at mixing point (2304), wherein the temperature and pressure of the mixing step may be increased to achieve the desired full-wetting/impregnating through the fiber bundle (Paragraph 290).
Regarding claim 9¸ modified Mark further discloses a feed mechanism (2110) downstream of the cooling step (2110; Fig. 44A-44B) that permit the continuous material to be pulled through the feeding mechanism above a dragging force (Paragraph 168), and wherein a continuous core element pulled into a co-extrusion die (Paragraph 290).
It would have been obvious to said skilled artisan to have incorporated a feed mechanism downstream of a cooling element (2310) in order to provide predictable results of permitting the continuous core element to be pulled through.
Regarding claim 10, modified Mark further discloses that the feeding mechanism incorporates a controller loop to provide feedback control of either deposition speed, printer head speed, and/or other appropriate control parameters based on the tensioning of the filament (Paragraph 168), and further includes offset rollers (2124, 2126; see Fig. 44A-45; equivalent to take-up guide having first and second guiding surfaces), the rollers are selectively movable between a first position in which they form a circuitous path and a second position in which they do not obstruct a path between an inlet and outlet of the printer head in order to facilitate threading of the system with the continuous core filament (Paragraph 279; capable of storing variable amounts of filament when an application rate differs from constant rate of pulling).
Regarding the limitation “provides a substantially constant rate of pulling,” it would have been obvious to said skilled artisan to have optimized deposition speed and/or other appropriate control parameters based on tensioning of the filament in order to apply a substantially constant rate of pulling because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 II(B).
Regarding claim 11, modified Mark discloses a cutting mechanism (8a) positioned at the outlet of the heated conduit nozzle (Fig. 8) which allows for the cutting mechanism to completely cut the deposited strip by severing the internal continuous core (Paragraph 163) of opposing sections (52, 54; see Fig. 8).
Regarding claim 13, modified Mark further discloses a stitching process (Fig. 19C-19E) wherein the filament located within a cold feed zone (712) and held below a melting temperature of the matrix so that the continuous core filament is substantially solid and rigid, and displaced quickly though the nozzle outlet in order to minimize melting of the matrix to maintain a stiffness of the composite material and preventing melting until the material is stitched to prevent fibers from peeling off, curling, and/or clogging within the nozzle to make the feed material more easily pushed through (Paragraph 205), wherein the temperature may be selected to effect any number of resulting properties such as viscosity, bonding, and surface finish (Paragraph 142).
One of ordinary skill in the art would appreciate that minimizing heating the matrix to maintain the stiffness of the composite material to prevent the material from peeling off, curling, and/or clogging the nozzle would result in heating the outer surface of the filament first, since the heat form the hot zone (714) is adjacent to the outer surface and would heat the outer surface before heating the inner surface. Furthermore, it would have been obvious to said skilled artisan to change the amount of heat or desired temperature to obtain various amounts filament stiffness and degree of peeling off, curling, and/or clogging while also achieving a desired viscosity, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 II(B). It has been suggested that the heat be minimized, which results in minimizing heating the inner core of the filament. 
Regarding claim 14, a print head (2102; Fig. 47) comprising a trailing compressing roller (2138) imparting a compressive force to the material deposited onto the print bed (Paragraph 285).
Regarding the claim limitation “pressing the partially cured filament to an earlier layer of partially cured filament” one of ordinary skill would appreciate that depositing material in more than one layer (as in Fig. 42) in combination with the trailing compressing roller would result in the claimed limitation.

(2) Response to Argument
The Appellant argues that claim 1 is patentable over Mark in view of Boday and CGR Products (App. Br. 10-11).
The Appellant points out that Mark notes that filaments using thermoset materials are difficult to handle (citing para. 125) and that the contained fibers tends to delaminate from the filaments during printing (Fig. 19B; para. 203) (App. Br. 12-13)
The Examiner concedes that Mark does note concerns with processing green (i.e. a partially cured resin) towpregs (i.e. including reinforcing fibers and resin) due to the material being sticky and tending to trap air voids (see e.g. Fig. 4, para. 125) and that the green towpreg may delaminate because of resin sticking to the wall of the nozzle (see para. 204), as argued by the Appellant. However, these concerns are addressed by Mark. 
	Mark discloses that a substantially void free material may be manufactured by varying pressure and/or forces in different directions during formation of the material, heating the material to a desired viscosity of the polymer resin, and including a circuitous path including multiple bends through which the green towpreg is passed (para. 134). Moreover, Mark discloses using a method of stitching a continuous core filament through a divergent nozzle to reduce or substantially eliminate clogging and delamination of the fibers (para. 205; see Fig. 19C-E).
	Therefore, concerns about thermosetting towpregs being difficult to handle and tending to delaminate during printing cannot be the basis for nonobviousness, since Mark solves these problems in designing their nozzles. 
Appellant argues that Mark’s thermoset filaments use a single-step thermoset material that is partially cured, a compromise necessary to retain the tackiness of the filament for printing while minimizing delamination of the fibers (App. Br. 13). 
The Examiner agrees that Mark uses a single-step thermoset material that is partially cured. However, the Examiner respectfully disagrees that retaining tackiness minimizes delamination of the fibers. 
Mark discloses using thermosets (para. 293), such as epoxies (paras. 136, 204, 242), wherein continuous carbon fibers are embedded in a partially cured epoxy and requires post-cure to fully harden (para. 242). This is different form the two-step thermoset material as claimed. 
However, Mark discloses that the tackiness of the green towpreg is the cause of the delamination. Specifically, Mark discloses that “instead of being pushed through the nozzle as intended, the individual fibers in the green towpreg 734 would tend to stick to the walls of the nozzle and commensurately start to bend and curl up at 736” (para. 204; Fig. 19B; emphasis added). As noted above, Mark uses a stitching process (i.e. quickly displaced through the cold-feed zone of a nozzle) so that the continuous core filament is constrained from touching the walls of the heated zone (para. 205). This stitching process in combination with a divergent nozzle (see Fig. 19C-E) prevent delamination of the fibers (see para. 205). 
Therefore, the use of a single-step thermoset material is not necessary as argued by the Appellant since Mark discloses a stitching process and divergent nozzle to address delamination of the fibers. 
Appellant argues that Boday only describes extruding the thermoset material as a soft gel material onto the substrate, which is distinguished from filaments that can be physically manipulated by a roller as per the present claims (App. Br. 14). 
The Appellant appears to be arguing that since Boday teaches extruding a gel, the filament does not have the necessary structural integrity for the printing process of Mark (see Appellant’s Remarks filed 9/23/2021; p. 7).
Assuming arguendo, that Boday’s gelled filament does not have the necessary integrity for being manipulated by a roller, the Appellant neglects how the combination of Mark and Boday would affect the structural integrity of the filament. Rather, the Appellant attacks Boday individually. “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); see MPEP 2145(IV).
Here, the Examiner has taken Mark’s filament comprising continuous carbon fibers embedded in epoxy (para. 242) and has substituted the epoxy for the polyhexahydrotrizine (PHT) of Boday. The Examiner emphasizes that the continuous carbon fiber embedded in epoxy is NOT wholly substituted for the PHT gel of Boday, as Appellant appears to be arguing. Mark explains that the polymer 4 acts more as a binder impregnated into the multistrand core material to hold it together and that the proportion of the multistrand core material may be used to provide a selected strength, surface finish, conductivity, adhesion, or other desired property to the resulting continuous core reinforced filament (para. 149; cf. Fig. 3C to Fig. 3D, showing different proportions of fiber to resin; emphasis added). 
Therefore, the combination of Mark and Boday would teach continuous carbon fibers being embedded in a PHT, having a very high fiber to resin proportion, and the PHT is used to bind the carbon fibers together. The Examiner contends that it is the continuous carbon fiber that would provide the necessary structural integrity of the filament, rather than the gelled PHT as argued by the Appellant. 
The Appellant argues that Boday does not teach a system that can provide for axially continuous fibers within the either a filament or an extruded gel. The Appellant asserts it is not clear how such continuous fibers could be incorporated and could be managed during the printing process without delamination noted by Mark (App. Br. 14-15).
The Examiner contends that Mark provides guidance as to how to incorporate the gelled PHT into filament with axially continuous fibers. 
Mark describes various embodiments where the strands are preimpregnated with a matrix material (see para.127). Mark also describes embodiments where the 3D printer impregnates the fibers using the resin. For example, Mark describes that the system heats the materials to a desired viscosity of the polymer resin and applies varying pressures and/or forces in alternating directions to the comingled towpreg to help facilitate fully impregnating the fibers of the towpreg with the polymer or resin (para. 134). Similarly, Boday teaches that the material is a thixotropic or elastic material (para. 17) wherein properties such as viscosity of the gel can be controlled by adjusting the composition of the reaction mixture (para. 18) and the temperature of the composition (para. 70). 
Therefore, there is a reasonable expectation of success in combining the material of Boday with the impregnating and printing method of Mark; one of ordinary skill in the art would be able to manipulate Boday’s composition and/or temperature to achieve desired viscosities and then apply varying pressures to fully impregnate the fibers and form a structural filament. 
The Appellant argues that Boday discusses a composite material assembled from a two-step thermoset material and random fibers, but there is no indication that the fibers are extruded with the gel rather than simply being a material onto which thermoset material is sprayed or otherwise applied (App. Br. 15-17).
The Examiner notes that Appellant has already admitted that Boday contemplates low density chopped fibers suitable for extrusion (see Appellant’s reply filed 9/23/2021; p. 7).
Assuming arguendo that Boday does not extrude the gel with the fibers, as argued by the Appellant, the combination of Mark and Boday addresses extruding the PHT gel with continuous fibers (see above). 
The Appellant argues that Boday, which is not limited to thermoset materials or two-step thermoset materials, or Mark, suggest any advantage for use in retaining coaxial fibers (App. Br. 17). First, the Appellant argues that there is an extremely large class of thermoset materials having different properties and quantities that those in this art would not consider them interchangeable for a given application (App. Br. 17). Second, the Appellant argues that even if the reversible thermosetting property is valuable for filament construction in 3-D printing, it is not indicated by Boday to be linked in any respect with the two-step curing materials and is accordingly satisfied by the one-step curing thermoset material of Mark without modification (App. Br. 17). Lastly, the use of PHT does not provide a more predictable result than other materials (e.g. the thermoset or thermoplastic of Mark) (App. Br. 18). 
The Examiner notes that the Appellant attacks the three reasons for combining Mark and Boday separately, when reasons for combining should be looked at as a whole in determining obviousness. “To reach a proper determination under 35 U.S.C. 103, the examiner must step backward in time and into the shoes worn by the hypothetical "person of ordinary skill in the art" when the invention was unknown and just before it was made. In view of all factual information, the examiner must then make a determination whether the claimed invention "as a whole" would have been obvious at that time to a hypothetical person of ordinary skill in the art.” See MPEP 2142.
Regarding Appellant’s first argument, the Examiner merely shows that Mark contemplates using thermoset materials to in their invention (see para. 293), and that PHT is a thermoset material. 
Regarding Appellant’s second argument, the Examiner respectfully disagrees that the one-step curing thermoset material of Mark satisfies the reversible thermosetting property. Traditional thermosetting materials are known to have irreversible thermoelastic properties. For example, the Appellant admits that thermoset materials harden not by cooling but by a generally irreversible chemical reaction of thermoset components, for example, like the hardening of an epoxy (App. Br. 6; emphasis added). Mark’s continuous carbon fibers are embedded in a partially cured epoxy requiring post-cure to fully harden  (para. 242) would undergo an irreversible chemical reaction. The irreversible nature of epoxy resin prevents a user from adjusting the printed object after curing. The substitution of the epoxy for the PHT of Boday would change the irreversible property of the epoxy to a reversible property inherent in the PHT, which would give the benefit of modifying the physical object after printing and gives an additional level of control not found in traditional thermosetting epoxy materials (see Boday; para. 3). 
Moreover, CGR Products recognizes the reversibility of PHT. CGR teaches that dipping PHT in sulfuric acid reverts the PHT back into a viscous state such that pliability is regained (see p. 7 under “What is a Thermoset Polymer?” section). Even if the other materials disclosed in Boday (i.e. the polyhemiaminal (PHA) and the polyoctatriazacane (POTA)) are attributed to having this reversible thermoelastic property, PHT also includes this reversible thermoelastic property. Therefore, it would have been obvious to one of ordinary skill in the art to try using PHT to impart a reversible thermoelastic property into the filament. 
Regarding Appellant’s third argument, the Examiner contends that Appellant confuses the standard. The result does not need to be more predictable than other materials, as argued by the Appellant. The modification just has to be predictable. “(B) Simple substitution of one known element for another to obtain predictable results.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); See MPEP 2143(I).
Appellant argues that contrary to Examiner’s position, it is important to note that Mark indicates that the problem of preventing delamination of fibers is rendered worse by using partially cured resin such as in proposed by Boday (citing para. 176) (App. Br. 18-19). The Appellant argues that Mark teaches away from the proposed combination. (App. Br. 19). 
The Examiner points out that Appellant’s position in (g) is contrary to their position in (b) above (arguing that the single-step thermoset material that is partially cured, [is] a compromise necessary to retain the tackiness of the filament for printing while minimizing delamination of the fibers).
Moreover, the Examiner respectfully disagrees with the Appellant’s position. “Disclose[d] examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123(II).
Paragraph 176 as cited by the Appellant simply suggests that a preimpregnated core may be used which is less likely to stick to various components and/or delaminate than a green towpreg. The Appellant gives no objective evidence or reasoning as to why Boday’s PHT cannot be preimpregnated into the filament. Moreover, Mark discloses that in some embodiments, the deposition head is configured to allow the introduction of a continuous green material including a solid or multistrand core under vacuum (para. 154). While a preimpregnated core might be preferred to a green towpreg, this does not mean that Mark teaches away from the broader disclosure of using a continuous green material. Lastly, Mark discloses other methods of preventing delamination of green towpregs, such as stitching and using a divergent nozzle (see above). 
The Appellant argues that claim 3 is patentable over Mark in view of Boday and CGR Products (App. Br. 10). 
The Appellant argues that Mark teaches that rollers can be used to manipulate and apply a filament but does not suggest that the filament is constructed of a two-step thermoset or that a two-step thermoset material could be used to create a sufficiently robust filament for roller application. The Appellant further argues that Boday’s two-step curing material is a flowable gel and provides no indication that the gel is sufficiently robust to be manipulated or applied by a roller or that it contains filaments or would retain those filaments during the printing process. (App. Br. 19).
“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); see MPEP 2145(IV).
Here, the Appellant attacks Mark and Boday separately instead of considering the modified filament with the carbon fibers embedded in PHT. The Examiner contends that it is the carbon fiber that would provide the necessary structural integrity of the filament, rather than the gelled PHT as argued by the Appellant (see above). 
The Appellant argues that claim 7 is patentable over Mark in view of Boday, Hoffman, and CGR Products (App. Br. 10). 
The Appellant argues that Mark is silent with respect to the first two heating steps because Mark contemplates a single-step thermoset (App. Br. 20). 
“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); see MPEP 2145(IV).
Here, the Appellant attacks Mark individually without considering the teachings of Boday and Hoffman.
The Appellant argues that Hoffman fails to describe a heating and cooling regime that selectively provides only a first cure state of the two-step thermoset material (App. Br. 20).
Here, the Appellant attacks Hoffman even though the rejection is also based on Boday. 
The Appellant argues that the Examiner cites, but does not apply the Boday reference (App. Br. 20).
The Examiner respectfully disagrees. Boday is applied on page 11-12 of the Final Office Action dated 10/5/2021. 
The Appellant argues that Boday only contemplates heating the two-step material twice, one time as it is dispensed form the nozzle and later for complete curing, not the three steps of heating (with a step of intervening cooling) as required by the claim. 
Here, the Appellant attacks Boday individually without considering the teachings of Hoffman and Mark. 
Mark teaches the steps of providing a core reinforced filament on a spool (38; Fig. 8), then heating the continuous core using the heating nozzle (10), and then post-curing to fully harden the resin (para. 242). Hoffman teaches winding a resin in a B-stage (i.e. a partially cured stage) by cooling the B-stage resin to reduce stickiness of the tow (para. 12). Therefore, the combination of Mark and Hoffman teaches partially curing a resin, cooling the partially cured resin, winding the cooled partially cured resin on a spool, heating the partially cured resin in the heating nozzle, then post-curing the resin to fully harden the material. Boday teaches heating the resin mixture to 20-120°C to form PHA, then heating the resin mixture to 150°C to form PHT (paras. 49, 58). The combination of modified Mark and Boday teaches heating the resin mixture to 20-120°C to form a partially cured resin including PHA, cooling the partially cured resin, winding the partially cured resin on a spool, reheating the partially cured resin in the heating nozzle, then post-curing the resin at 150°C to form PHT. 
Therefore, the combination of Mark, Hoffman, and Boday would teach the claimed three steps of heating with a step of intervening cooling, contrary to Appellant’s argument. 
The Appellant argues that claim 10 is patentable over Mark in view of Boday, Hoffman, and CGR Products (App. Br. 10). 
The Appellant argues that claim 10 requires a take-up guide operating to store the filament between the time when it is fabricated and printed where the speed of fabrication differs from the speed at which the filament is applied during printing. The Appellant argues that while the set of rollers 2124 of Mark could operate to store excess filament, the rollers are for precondition of the fiber by creating a tortuous path and only retract for initial threading through the filament system (citing para. 279; Figs. 44A-B). The Appellant then argues that these rollers do not move during operation of the printer and thus do not operate as required by this method claim limitation (App. Br. 21).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Here, claim 10 does not recite any claim limitation that requires the take-up guide to move during operation of the printer, as argued by the Appellant. Claim 10 merely recites “a take-up guide having a first guiding surface and a second guiding surface providing a variable separation therebetween and receiving filament after the motorized roller to temporarily store variable amounts of filament in the variable separation before it is applied at step (e) when an application rate of the three-state filament to a previous layer differs form the constant rate of pulling the fibers.” 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747      
                                                                                                                                                                                                  /THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.